



Exhibit 10.1
Execution Version


SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Second
Amendment”) is dated as of March 8, 2018 and is entered into by and among POST
HOLDINGS, INC., a Missouri corporation (the “Borrower”), BARCLAYS BANK PLC, in
its capacity as Administrative Agent (in such capacity, the “Administrative
Agent”), the Required Lenders, the Consenting Lenders, the Replacement Lender
and the Guarantors. Capitalized terms used herein without definition shall have
the same meanings herein as set forth in the Credit Agreement (as defined below)
after giving effect to this Second Amendment.
RECITALS
WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
have entered into that certain Amended and Restated Credit Agreement, dated as
of March 28, 2017 (as amended by the First Amendment to Amended and Restated
Credit Agreement, dated as of April 28, 2017, Joinder Agreement No. 1 dated as
of May 24, 2017 (“Joinder No. 1”), Joinder Agreement No. 2 (“Joinder No. 2”),
dated as of June 29, 2017 and as amended, supplemented, or modified prior to the
date hereof, the “Credit Agreement”);
WHEREAS, each Incremental Term Loan Lender under the Credit Agreement
immediately prior to the Second Amendment Effective Date (as defined below)
(collectively, the “Existing Term Lenders”) that executes and delivers a consent
to this Second Amendment in the form of the “Term Lender Consent” attached as
Annex A to that certain Memorandum posted to the Lenders on Syndtrak on February
22, 2018 (a “Term Lender Consent”) and selects Option A thereunder (the
“Continuing Term Lenders”) either through (i) the cashless settlement option
(lenders choosing this option, the “Converting Lenders”) or (ii) the
post-closing settlement option (lenders choosing this option, the
“Non-Converting Lenders”) thereby agrees to the terms and conditions of this
Second Amendment and after the Second Amendment Effective Date will exchange the
Series A Incremental Term Loans held by it immediately prior to the Second
Amendment Effective Date for new term loans governed by the terms of the Credit
Agreement as amended hereby (the “Replacement Loans”, which, notwithstanding
anything to the contrary herein, shall continue to constitute Series A
Incremental Term Loans for all purposes of the Credit Agreement as amended
hereby and the other Loan Documents);
WHEREAS, each Existing Term Lender that executes and delivers a Term Lender
Consent and selects Option B thereunder (the “Non-Continuing Term Lenders”)
thereby agrees to the terms and conditions of this Amendment and agrees that it
shall execute, or shall be deemed to have executed, a counterpart of the Master
Assignment and Assumption Agreement substantially in the form attached hereto as
Annex A (a “Master Assignment”) and shall in accordance therewith sell all of
its Series A Incremental Term Loans as specified in the applicable Master
Assignment, as further set forth in this Amendment;
WHEREAS, each Existing Term Lender that fails to execute and return a Term
Lender Consent by 12:00 p.m. (New York City time), on February 28, 2018 (the
“Consent Deadline”) (each, a “Non-Consenting Term Lender”) shall, in accordance
with Section 10.13 of the Credit Agreement, assign and delegate (or be deemed to
assign and delegate), without recourse, all of its interests, rights and
obligations under the Credit Agreement and the related Loan Documents in respect
of its Series A Incremental Term Loans to the Replacement Lender (as defined
below), which Replacement Lender shall assume such obligations as specified in
the Master Assignment, as further set forth in this Amendment;




--------------------------------------------------------------------------------




WHEREAS, the draft Second Amendment posted to the Lenders on Syndtrak on
February 22, 2018 shall satisfy the one Business Day requirement in Section
10.13 of the Credit Agreement;
WHEREAS, Barclays Bank PLC, agrees to act as fronting bank for the syndication
of the Replacement Loans (in such capacity, the “Replacement Lender”), and the
Replacement Lender will purchase, and the Existing Term Lenders will sell to the
Replacement Lender, immediately prior to effectiveness of this Amendment, (i)
Series A Incremental Term Loans of the Non-Converting Lenders, (ii) Series A
Incremental Term Loans of the Non-Continuing Term Lenders and (iii) Series A
Incremental Term Loans of the Non-Consenting Term Lenders;
WHEREAS, each Revolving Credit Lender under the Credit Agreement immediately
prior to the Second Amendment Effective Date (collectively, the “Existing
Revolving Lenders”) that executes and delivers a consent to this Second
Amendment in the form of the “Revolving Lender Consent” attached as Annex B to
that certain Memorandum posted to the Lenders on Syndtrak on February 22, 2018
(a “Revolving Lender Consent”) agrees to the terms and conditions of this Second
Amendment (the “Consenting Revolving Lenders”) and, together with the
Non-Continuing Term Lenders and the Continuing Term Lenders, the “Consenting
Lenders”);
WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as set forth below;
WHEREAS, the Lenders party hereto and the Administrative Agent are willing to
agree to the amendments requested by the Borrower, on the terms and conditions
set forth in this Second Amendment; and
NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the Borrower, the Guarantors party hereto, the Lenders party
hereto and the Administrative Agent hereby agree as follows:
SECTION I.
AMENDMENTS

Subject to the satisfaction of the conditions set forth in Section III of this
Second Amendment, on the Second Amendment Effective Date (as defined below), the
Credit Agreement will be amended as follows:
A.Paragraph 2 of Joinder No. 1 and Paragraph 2 of Joinder No. 2 are each amended
and restated in their entirety to read as follows:
Applicable Rate. The Applicable Rate for the Series A Incremental Term Loans
shall mean, (i) prior to the Second Amendment Effective Date, as of any date of
determination, 1.25% per annum for any Base Rate Loans that are Series A
Incremental Term Loans and 2.25% per annum for any Eurodollar Rate Loans that
are Series A Incremental Term Loans and (ii) at any time from and after the
Second Amendment Effective Date, as of any date of determination, 1.00% per
annum for any Base Rate Loans that are Series A Incremental Term Loans and 2.00%
per annum for any Eurodollar Rate Loans that are Series A Incremental Term
Loans. Notwithstanding anything herein or in the Credit Agreement to the
contrary, at no time will the Eurodollar Rate in respect of the Series A
Incremental Term Loans be deemed to be less than 0.00% per annum.


2

--------------------------------------------------------------------------------




B.Paragraph 6 of Joinder No. 1 and Paragraph 6 of Joinder No. 2 are each amended
and restated in their entirety to read as follows:
Prepayment Fees. The Borrower agrees to pay to each Lender that has Series A
Incremental Term Loans (each, a “Series A Incremental Term Loan Lender” and,
collectively, the “Series A Incremental Term Loan Lenders”) the following
prepayment fees, if any:


If on or before the date that is six months after the Second Amendment Effective
Date, there occurs any (i) prepayment or repayment of Series A Incremental Term
Loans with the proceeds of, or any conversion of such Series A Incremental Term
Loans into, any new debt financing or any replacement debt financing, in either
case, bearing interest at an “effective” interest rate less than the “effective”
interest rate applicable to the Series A Incremental Term Loans (as such
comparative rates are determined by the Administrative Agent) or (ii) amendment
to the terms of the Series A Incremental Term Loans that, directly or
indirectly, reduces the “effective” interest rate applicable to the Series A
Incremental Term Loans (in each case, with original issue discount and upfront
fees, which shall be deemed to constitute like amounts of original issue
discount, being equated to interest margins in a manner consistent with
generally accepted financial practice based on an assumed four-year life to
maturity) (any such transaction or event described in (i) or (ii) above, a
“Repricing Event”), then, simultaneously with the consummation of such Repricing
Event, the Borrower shall pay to each Series A Incremental Term Loan Lender that
refuses to consent to such amendment (which shall include each Series A
Incremental Term Loan Lender that refuses to consent to an amendment if such
Series A Incremental Term Loan Lender is required to make a mandatory assignment
pursuant to Section 10.13 of the Credit Agreement in connection therewith) a fee
(the “Repricing Fee”) in an amount equal to 1.00% of the aggregate principal
amount of the Series A Incremental Term Loans so repriced or refinanced in such
Repricing Event (such Repricing Fee to be allocated among the Series A
Incremental Term Loan Lenders pro rata in accordance with the aggregate amount
of Series A Incremental Term Loans of each such Series A Incremental Term Loan
Lender so repriced or refinanced).


3

--------------------------------------------------------------------------------




C.The definition of Interest Period is hereby amended by replacing the reference
to “one, two, three or six months (or, if available to all Lenders, 12 months)”
with “one, two, three or six months (or, if available to relevant Lenders, 12
months or any period less than one month)”.
D. Article 2 is hereby amended by adding a new Section 2.17 at the end thereof
to read as follows:
2.17. Refinancing Facilities.
(a)
On one or more occasions, the Borrower may obtain, from any Lender or any other
bank or financial institution or other institutional lender or investor that
agrees to provide any portion of Refinancing Term Commitments, Refinancing Term
Loans, Other Revolving Commitments, or Other Revolving Loans, Credit Agreement
Refinancing Indebtedness in the form of Refinancing Term Commitments,
Refinancing Term Loans, Other Revolving Commitments, or Other Revolving Loans,
in each case pursuant to a Refinancing Amendment in accordance with this Section
2.17 (each, an “Additional Refinancing Lender”); provided that (i) the
Administrative Agent, the Swing Line Lender and each L/C Issuer shall have
consented (such consent not to be unreasonably withheld, conditioned, or
delayed) to such Lender’s or Additional Refinancing Lender’s providing such
Refinancing Term Commitments, Refinancing Term Loans, Other Revolving
Commitments, or Other Revolving Loans to the extent such consent, if any, would
be required under Section 10.06 for an assignment of Refinancing Term
Commitments, Refinancing Term Loans, Other Revolving Commitments, or Other
Revolving Loans, as applicable, to such Lender or Additional Refinancing Lender;
provided, further, that the following terms are satisfied:

a.
any Refinancing Term Loans may participate on a pro rata basis or on a less than
pro rata basis (but not on a greater than pro rata basis) as among the various
Series of Incremental Term Loans (in accordance with the respective outstanding
principal amounts thereof) in any voluntary or mandatory repayments or
prepayments of Incremental Term Loans hereunder, as specified in the applicable
Refinancing Amendment;

b.
the borrowing and repayment (except for (A) payments of interest and fees at
different rates on Other Revolving Commitments (and related outstandings),
(B) repayments required upon the maturity date of the Other Revolving
Commitments and (C) repayment made in connection with a permanent repayment and
termination of commitments (subject to clause (d) below)) of Other Revolving
Loans after the date of obtaining any Other Revolving Commitments shall be made
on a pro rata basis with all other Revolving Credit Commitments;



4

--------------------------------------------------------------------------------




c.
all Swing Line Loans and Letters of Credit shall be participated on a pro rata
basis by all Lenders with Revolving Credit Commitments in accordance with their
Applicable Revolving Credit Percentage;

d.
notwithstanding anything to the contrary herein, the permanent repayment of
Other Revolving Loans with respect to, and termination of, Other Revolving
Commitments, after the date of the applicable Refinancing Amendment, shall be
made on a pro rata basis with all other Revolving Credit Loans and Revolving
Credit Commitments, except that the Borrower shall be permitted to permanently
repay and terminate commitments of any such class on a better than pro rata
basis as compared to any other class with a later maturity date than such class;
and

e.
assignments and participations of Other Revolving Commitments and Other
Revolving Loans shall be governed by the same assignment and participation
provisions applicable to Revolving Credit Commitments and Revolving Credit
Loans.

(b)
The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in Section
4.02 and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (i) customary legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Closing Date other than changes to such legal opinion resulting from a Change in
Law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents (including, if applicable,
modifications to the Mortgages, title insurance endorsements or policies) as may
be reasonably requested by the Administrative Agent in order to ensure that the
enforceability of the Collateral Documents and the perfection and priority of
the Liens thereunder are preserved and maintained.

(c)
Each issuance of Credit Agreement Refinancing Indebtedness under Section 2.17(a)
shall be in an aggregate principal amount that is not less than $25,000,000.

(d)
Each of the parties hereto hereby agrees that this Agreement and the other Loan
Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto and (ii) effect such other amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.17, and the Lenders hereby expressly
authorize the Administrative Agent to enter into any such Refinancing Amendment.



5

--------------------------------------------------------------------------------




(e)
This Section 2.17 shall supersede any provisions in Section 2.13 and 10.01 to
the contrary, and nothing in Section 2.05 to the contrary shall prohibit the
application of this Section 2.17.

(f)
For purposes of this Section 2.17, the capitalized terms used but not otherwise
defined in this Agreement shall have the following meanings:

“Additional Refinancing Lender” has the meaning specified in Section 2.17.
“Credit Agreement Refinancing Indebtedness” shall mean Indebtedness incurred
solely by the Borrower in the form of one or more Series or classes of Loans or
Commitments under this Agreement, in each case, issued, incurred or otherwise
obtained (including by means of the amendment, extension, refinancing, or
renewal of existing Indebtedness) in exchange for, or to refinance, in whole or
part, existing Incremental Term Loans (and/or Incremental Term Loan Commitments)
and Revolving Credit Loans (and/or Revolving Credit Commitments), or any
then-existing Credit Agreement Refinancing Indebtedness (“Refinanced Debt”);
provided that (i) such Indebtedness is secured by the Collateral on an equal
priority basis (but without regard to control of remedies) with the Liens
securing the other Obligations hereunder and is not secured by any property or
assets other than the Collateral, (ii) such Indebtedness is not guaranteed by
any Person other than the Guarantors, (iii) such Indebtedness is incurred solely
to refinance, in whole or part, Refinanced Debt, and the proceeds thereof shall
be substantially contemporaneously applied to prepay such Refinanced Debt,
interest and any premium (if any) thereon, and fees and expenses incurred in
connection with such Indebtedness, and any Incremental Term Loan Commitments
and/or Revolving Credit Commitments so refinanced shall be concurrently
terminated, (iv) such Indebtedness (including, if such Indebtedness includes any
Revolving Credit Commitments, the unused amount of such Revolving Credit
Commitments) is in an original aggregate principal amount not greater than the
aggregate principal amount of the Refinanced Debt (and, in the case of
Refinanced Debt consisting, in whole or in part, of unused Revolving Credit
Commitments, the applicable amount thereof), plus accrued and unpaid interest,
any premium, and fees and expenses reasonably incurred in connection therewith,
(v) such Indebtedness has a maturity no earlier, and a Weighted Average Life to
Maturity no shorter than the Refinanced Debt, (vi) the terms and conditions of
such Indebtedness (except as otherwise provided above and with respect to
pricing, premiums, fees, rate floors and optional prepayment or redemption
terms) are substantially identical to the terms and conditions applicable to the
Refinanced Debt (except for covenants or other provisions applicable only to
periods after the latest Maturity Date at the time of incurrence of such
Indebtedness) and (vii) such Refinanced Debt shall be repaid, all accrued
interest, fees, premiums (if any) and penalties in connection therewith shall be
paid, and all commitments in respect thereof shall be terminated, on the date
such Indebtedness is incurred.
    


6

--------------------------------------------------------------------------------




“Other Revolving Commitments” means one or more classes of revolving commitments
hereunder that result from a Refinancing Amendment.
“Other Revolving Loans” means one or more Series or classes of Revolving Credit
Loans that result from a Refinancing Amendment.
“Refinanced Debt” has the meaning specified in the definition of “Credit
Agreement Refinancing Indebtedness”.
“Refinancing Amendment” means an amendment, supplement, or joinder to this
Agreement executed by the Borrower, the Administrative Agent, each Additional
Refinancing Lender and each Lender that agrees to provide any portion of
Refinancing Term Commitments, Refinancing Term Loans, Other Revolving
Commitments or Other Revolving Loans in each case in accordance with Section
2.17.
“Refinancing Term Commitments” means one or more classes of Incremental Term
Loan Commitments hereunder that are established to fund Refinancing Term Loans
hereunder pursuant to a Refinancing Amendment.
“Refinancing Term Loans” means one or more Series or classes of term loans
hereunder that result from a Refinancing Amendment.
SECTION II.
CONTINUATION OF EXISTING LOANS; NON-CONSENTING LENDERS; OTHER TERMS AND
AGREEMENTS

A.     Continuing Term Lenders. Each Existing Term Lender selecting Option A on
the Term Lender Consent hereto hereby consents and agrees to the amendments in
Section I above and this Second Amendment.
B.     Non-Continuing Term Lenders. Each Existing Term Lender selecting Option B
on the Term Lender Consent hereto hereby consents and agrees (subject to the
effectiveness of the assignment referred to in the following clause (ii)) to (i)
this Second Amendment and (ii) sell the entire principal amount of its existing
Series A Incremental Term Loans via an assignment on the Second Amendment
Effective Date pursuant to a Master Assignment. By executing a Term Lender
Consent and selecting Option B, each Non-Continuing Term Lender shall be deemed
to have executed a counterpart to the Master Assignment to give effect, solely
upon the consent and acceptance by the Replacement Lender, to the assignment
described in the immediately preceding sentence.
C.     Non-Consenting Term Lenders. The Borrower hereby gives notice to each
Non-Consenting Term Lender that, upon receipt of Term Lender Consents from the
Existing Term Lenders constituting the Required Incremental Term Loan Lenders,
if such Non-Consenting Term Lender has not executed and delivered a Term Lender
Consent on or prior to the Consent Deadline, such Non-Consenting Term Lender
shall, pursuant to Section 10.13 of the Credit Agreement, execute or be deemed
to have executed a counterpart of the Master Assignment and shall in accordance
therewith sell its existing Series A Incremental Term Loans as specified in the
Master Assignment. Pursuant to the Master Assignment, each Non-Consenting Term
Lender shall sell and assign the principal amount of its existing Series A
Incremental Term Loans as set forth in Schedule I to the Master Assignment, as
such Schedule is completed by the Administrative Agent on or prior to the Second
Amendment Effective Date, to Replacement Lender, as assignee under such Master
Assignment, solely upon the consent and acceptance by the Replacement Lender.
The Replacement Lender shall be deemed to have consented to this Second
Amendment with respect to such purchased Term Loans at the time of such
assignment.


7

--------------------------------------------------------------------------------




D.     Consenting Revolving Lenders. Each Existing Revolving Lender delivering a
Revolving Lender Consent hereto hereby consents and agrees to the amendments set
forth in Section I(C) and 1(D) above and this Second Amendment.
SECTION III.
CONDITIONS TO EFFECTIVENESS

This Second Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Second
Amendment Effective Date”):
A.     Execution. The Administrative Agent shall have received a counterpart
signature page of this Second Amendment duly executed by the Borrower, the
Guarantors, the Consenting Lenders, the Replacement Lender and the Required
Lenders.
B.     Representations and Warranties. The representations and warranties set
forth in Section IV of this Second Amendment shall be true and correct.
C.     No Default. No Default or Event of Default shall exist immediately before
or immediately after giving effect to this Second Amendment and the transactions
contemplated hereby.
D.     Fees and Expenses. All costs, fees, expenses (including, without
limitation, reasonable and invoiced out-of-pocket legal fees and expenses) and
other compensation contemplated by that certain Engagement Letter, dated
February 21, 2018, among the Borrower, Barclays Bank PLC and the other Lead
Arrangers (as defined therein) party thereto and that certain Fee Letter, dated
February 21, 2018, between the Borrower and Barclays Bank PLC, in each case,
payable as applicable to the Lead Arrangers and the Administrative Agent on the
Second Amendment Effective Date and invoiced prior to such date shall have been,
or will be substantially simultaneously, paid.
E.     Master Assignment. The Replacement Lender shall have executed and
delivered the Master Assignment contemplated by Section II above and all
conditions to the consummation of the assignments in accordance with Section II
above shall have been satisfied and such assignments shall have been
consummated.
F.     Non-Consenting Term Lenders. The Borrower shall have, substantially
concurrently with the effectiveness of this Second Amendment, paid to all
Non-Consenting Term Lenders all Obligations (other than principal and all other
amounts paid to such Non-Consenting Term Lender under Section II above), if any,
then due and owing to such Non-Consenting Term Lenders under Section 10.13 of
the Credit Agreement and the other Loan Documents (immediately prior to the
effectiveness of this Second Amendment).


8

--------------------------------------------------------------------------------




SECTION IV.
REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and the Lenders to enter into this
Second Amendment and amend the Credit Agreement in the manner provided herein,
each Loan Party which is a party hereto represents and warrants to the
Administrative Agent and the Lenders that the following statements are true and
correct in all material respects:
A.     Corporate Power and Authority. Each Loan Party has all requisite power
and authority to execute, deliver and perform this Second Amendment and to carry
out the transactions contemplated by, and perform its obligations under, the
Credit Agreement as amended by this Second Amendment (the “Amended Credit
Agreement”).
B.     Due Authorization; No Contravention. The execution and delivery by each
Loan Party of this Second Amendment and the performance by each Loan Party of
the terms of this Second Amendment and the Amended Credit Agreement have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any material contract to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
C.     Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Second Amendment or the Amended Credit
Agreement, except for the approvals, consents, exemptions, authorizations,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect.
D.     Binding Effect. This Second Amendment has been duly executed and
delivered by each Loan Party that is a party hereto. Each of this Second
Amendment and the Amended Credit Agreement constitutes a legal, valid and
binding obligation of each Loan Party, enforceable against each Loan Party in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).
E.     Incorporation of Representations and Warranties from Credit Agreement.
The representations and warranties contained in Article 5 of the Amended Credit
Agreement or any other Loan Document are and will be true and correct in all
material respects on and as of the Second Amendment Effective Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true and correct in all respects on and as of such earlier date,
in each case after giving effect to this Second Amendment; provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects.


9

--------------------------------------------------------------------------------




F.     Absence of Default. No event has occurred and is continuing that would
constitute an Event of Default or a Default, in each case after giving effect to
this Second Amendment and the transactions contemplated hereby.
SECTION V.
ACKNOWLEDGMENT AND CONSENT

The Borrower hereby confirms its pledges, grants of security interests and other
obligations, as applicable, under and subject to the terms of each of the Loan
Documents to which it is party, and agrees that, notwithstanding the
effectiveness of this Second Amendment or any of the transactions contemplated
hereby, such pledges, grants of security interests and other obligations, and
the terms of each of the Loan Documents to which it is a party, as supplemented
in connection with this Second Amendment and the transactions contemplated
hereby, are not impaired or affected in any manner whatsoever and shall continue
to be in full force and effect and shall continue to secure all the Obligations.
Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and this Second Amendment and consents to the amendments
to the Credit Agreement effected pursuant to this Second Amendment. Each
Guarantor hereby confirms its guarantees, pledges, grants of security interests
and other obligations under and subject to the terms of each of the Loan
Documents to which it is party, and agrees that, notwithstanding the
effectiveness of this Second Amendment or any of the transactions contemplated
hereby, such guarantees, pledges, grants of security interests and other
obligations, and the terms of each of the Loan Documents to which it is a party,
as modified or supplemented in connection with this Second Amendment and the
transactions contemplated hereby, are not impaired or affected in any manner
whatsoever and shall continue to be in full force and effect and shall continue
to secure all the Obligations.
Each Guarantor acknowledges and agrees that each Loan Document to which it is a
party or otherwise bound shall continue in full force and effect and that all of
its obligations thereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Second Amendment.
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Second Amendment, the Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Second Amendment and (ii) nothing in the Credit Agreement, this Second Amendment
or any other Loan Document shall be deemed to require the consent of any
Guarantor to any future amendments to the Credit Agreement.
Nothing in this Agreement shall constitute any waiver of any provisions of the
Credit Agreement or any other Loan Document unless expressly set forth herein


10

--------------------------------------------------------------------------------




SECTION VI.
BORROWER'S CONSENT

For purposes of Section 10.06 of the Credit Agreement, the Borrower hereby
consents to any assignee of the Replacement Lender or any of its respective
Affiliates (in each case otherwise being an Eligible Assignee) becoming a Lender
in connection with the syndication of the Series A Incremental Term Loans
acquired by the Replacement Lender pursuant to Section II hereof, to the extent
the inclusion of such assignee in the syndicate has been disclosed in writing to
and reasonably agreed by the Borrower prior to the Second Amendment Effective
Date in accordance with the Engagement Letter.


SECTION VII.    MISCELLANEOUS
A.     Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
(i) On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement,” “thereunder,” “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Amended Credit Agreement.
(ii) Except as specifically amended by this Second Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.
B.     Loan Document. This Second Amendment shall constitute a Loan Document
under the terms of the Amended Credit Agreement.
C.     No Novation. By its execution of this Second Amendment, each of the
parties hereto acknowledges and agrees that the terms of the Second Amendment do
not constitute a novation, but, rather, an amendment of the terms of a
pre-existing Indebtedness and related agreement, as evidenced by the Amended
Credit Agreement.
D.     Headings. Section and Subsection headings in this Second Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Second Amendment for any other purpose or be given any substantive
effect.
E.     Applicable Law. THIS SECOND AMENDMENT AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR
RELATE IN ANY WAY HERETO OR THE NEGOTIATION, EXECUTION OR PERFORMANCE HEREOF OR
THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. The provisions of Sections
10.14(b), (c) and (d), 10.15, 10.16 and 10.18 of the Credit Agreement are
incorporated by reference herein and made a part hereof.


11

--------------------------------------------------------------------------------




F.     Counterparts. This Second Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single agreement. Delivery of an executed counterpart of a signature page of
this Second Amendment by facsimile or other electronic imaging means (e.g., in
“pdf” or “tif” format) shall be effective as delivery of a manually executed
counterpart of this Second Amendment.
G.     Severability. Any term or provision of this Second Amendment which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Second Amendment or affecting the validity or enforceability of any of the terms
or provisions of this Second Amendment in any other jurisdiction. If any
provision of this Second Amendment is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as would be enforceable.
H.     USA PATRIOT Act. Each of the Replacement Lender and the Administrative
Agent (for itself and not on behalf of the Replacement Lender) hereby notifies
the Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Borrower
and each Guarantor, which information includes the name, tax identification
number and address of the Borrower and each Guarantor and other information that
will allow the Replacement Lender or the Administrative Agent, as applicable, to
identify the Borrower and each Guarantor in accordance with the Act. The
Borrower shall, and shall cause each Guarantor to, promptly following a request
by the Administrative Agent or the Replacement Lender, provide all documentation
and other information that the Administrative Agent or the Replacement Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.
[Signature pages follow.]


12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.


 
Borrower:
 
 
 
 
POST HOLDINGS, INC.
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Executive Vice President, General Counsel and Chief Administrative
Officer, Secretary
 
 
 
 
 
 
 
Guarantors:
 
 
 
 
AGRICORE UNITED HOLDINGS INC.
AMERICAN BLANCHING COMPANY
ATTUNE FOODS, LLC
DAKOTA GROWERS PASTA COMPANY, INC.
DNA DREAMFIELDS COMPANY, LLC
DYMATIZE ENTERPRISES, LLC
DYMATIZE HOLDINGS, LLC
GB ACQUISITION USA, INC.
GOLDEN ACQUISITION SUB, LLC
GOLDEN BOY NUT CORPORATION
GOLDEN BOY PORTALES, LLC
GOLDEN NUT COMPANY (USA) INC.
NUTS DISTRIBUTOR OF AMERICA INC.
POST ACQUISITION SUB IV, LLC
PRIMO PIATTO, INC.
SUPREME PROTEIN, LLC
TA/DEI-A ACQUISITION CORP.
TA/DEI-B1 ACQUISITION CORP.
TA/DEI-B2 ACQUISITION CORP.
TA/DEI-B3 ACQUISITION CORP.
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name
Diedre J. Gray
 
Title:
Secretary of each above-listed entity







[Signature Page to Second Amendment]

--------------------------------------------------------------------------------








 
BEF FOODS, INC.
BEF MANAGEMENT, INC.
BEF RESTAURANT SERVICES LLC
BE PARTNER LLC
BOB EVANS EXPRESS, LLC
BOB EVANS FARMS, INC.
BOB EVANS FARMS, LLC
BOB EVANS HOLDING, INC.
BOB EVANS TRANSPORTATION COMPANY, LLC
CASA TRUCKING, INC.
CRYSTAL FARMS REFRIGERATED DISTRIBUTION COMPANY
KETTLE CREATIONS, LLC
MCAFE HOLDING, LLC
M.G. WALDBAUM COMPANY
MFI HOLDING CORPORATION
MFI INTERNATIONAL, INC.
MICHAEL FOODS GROUP, INC.
MICHAEL FOODS OF DELAWARE, INC.
MICHAEL FOODS, INC.
MOM BRANDS COMPANY, LLC
MOM BRANDS SALES, LLC
NATIONAL PASTEURIZED EGGS, INC.
NATIONAL PASTEURIZED EGGS, LLC
NORTHERN STAR CO.
PAPETTI’S HYGRADE EGG PRODUCTS, INC.
PCB BATTLE CREEK, LLC
PINELAND FARMS POTATO COMPANY, INC.
POST CONSUMER BRANDS, LLC
POST FOODS, LLC
PREMIER NUTRITION CORPORATION
WEETABIX COMPANY, LLC
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name
Diedre J. Gray
 
Title:
Assistant Secretary of each above-listed entity





[Signature Page to Second Amendment]



--------------------------------------------------------------------------------






 
BARCLAYS BANK PLC, as Administrative Agent and Replacement Lender
 
 
 
 
By:
/s/ Ronnie Glenn
 
 
Name: Ronnie Glenn
 
 
Title: Director



 


[Signature Page to Second Amendment]



--------------------------------------------------------------------------------






ANNEX A


FORM OF MASTER ASSIGNMENT AND ASSUMPTION AGREEMENT
FOR POST HOLDINGS, INC., CREDIT AGREEMENT


This Assignment and Assumption Agreement (this “Master Assignment”) is dated as
of the Effective Date set forth below and is entered into by and between each
Assignor identified in in Section 1 below (each, an “Assignor”) and Barclays
Bank PLC (the “Assignee”). Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below (as it
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.
For an agreed consideration, each Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the applicable Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below, (i) all of the applicable
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the principal amount of Series A Incremental Term Loans
identified opposite such Lender’s name on Schedule I hereto under the caption
“Series A Incremental Term Loans held immediately prior to the Second Amendment
Effective Date”, as applicable, and (ii) to the extent permitted to be assigned
under applicable Law, all claims, suits, causes of action and any other right of
the applicable Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at Law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by the applicable Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to any Assignor and, except as expressly provided in this Assignment,
without representation or warranty by any Assignor.
By purchasing the Assigned Interest, the Assignee agrees that, for purposes of
that certain Second Amendment to Amended and Restated Credit Agreement dated as
of March 8, 2018 (the “Second Amendment”), by and among the Borrower, the
Guarantors, the Required Lenders, the Replacement Lender, the Consenting Lenders
referred to therein, and the Administrative Agent, it shall be deemed to have
consented and agreed to the Second Amendment.
1.
Assignor:
Each person identified on Schedule I hereto
 
2.
Assignee:
Barclays Bank PLC






--------------------------------------------------------------------------------






3.
Borrower:
Post Holdings, Inc.
4.
Administrative Agent:
Barclays Bank PLC, as the administrative agent under the Credit Agreement
5.
Credit Agreement:
The Amended and Restated Credit Agreement, dated as of March 28, 2017, among
Post Holdings, Inc., the lenders party thereto from time to time, Barclays Bank
PLC, as administrative agent, and the other agents named therein (as it may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time).
6.
Assigned Interest[s]:As indicated on Schedule I hereto.

Effective Date: March 8, 2018


The terms set forth in this Assignment are hereby agreed to:
 
ASSIGNEE
 
 
 
 
BARCLAYS BANK PLC
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



Consented to and Accepted:
 
 
 
 
BARCLAYS BANK PLC, as
Administrative Agent, L/C Issuer and Swing Line Lender
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
POST HOLDINGS, INC. as
Borrower
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 










--------------------------------------------------------------------------------






ANNEX 1
STANDARD TERMS AND CONDITIONS FOR MASTER ASSIGNMENT
AND ASSUMPTION AGREEMENT
1.    Representations and Warranties.
1.1.    Assignor. Each Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.06(b)(iii), (v) and (vi) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 10.06(b)(iii) of the Credit Agreement) and it is not a Disqualified
Lender, (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest, and (vii) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, such Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.





--------------------------------------------------------------------------------




2.    Payments. All payments with respect to the Assigned Interests shall be
made on the Effective Date as follows:
From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the applicable Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the Law of the State of New York.
[Remainder of page intentionally left blank]











--------------------------------------------------------------------------------






SCHEDULE I


Series A Incremental Term Loans
ASSIGNOR
Series A Incremental Term Loans held immediately prior to the Second Amendment
Effective Date
Series A Incremental Term Loans held immediately following the Second Amendment
Effective Date
 
 
 
 
 
 












